Filed 2/8/22 P. v. Pisano CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                 DIVISION THREE


 THE PEOPLE,

      Plaintiff and Respondent,                                        G059948

           v.                                                          (Super. Ct. No. 18WF1718)

 WILLIAM A. PISANO,                                                    OPINION

      Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Orange County, Scott A.
Steiner, Judge. Affirmed as modified; remanded with directions.
                   Sally Patrone Brajevich, under appointment by the Court of Appeal, for
Defendant and Appellant.
                   Rob Bonta, Attorney General, Julie L. Garland, Assistant Attorney General,
Michael Pulos and Kathryn Kirschbaum, Deputy Attorneys General, for Plaintiff and
Respondent.
                                             *               *               *
              A jury convicted defendant William A. Pisano of one count of assault on a
                                                                    1
peace officer with a deadly weapon. (Pen. Code, § 245, subd. (c).) The court sentenced
defendant to the lower term of three years in state prison.
              Defendant raises five issues on appeal. First, he seeks independent review
                                                                        2
of the court’s Pitchess ruling with respect to several officers’ records. Second, he
contends the court violated his rights to a speedy trial by granting two continuances
without good cause. Third, he argues there was insufficient evidence of assault on a
peace officer with a deadly weapon. Fourth, he claims the court erred by denying his
motion to reduce the felony conviction to a misdemeanor. Finally, he contends the court
erred by imposing various fines and fees.
              We agree in part with defendant’s latter contention. The court’s minute
order and abstract of judgment include certain fees not orally imposed at the sentencing
hearing. We accordingly remand and direct the court to correct the minute order and
abstract of judgment by striking those fees, which we identify in detail below. We
otherwise disagree with defendant’s remaining contentions and affirm the judgment.


                                          FACTS
The Prosecution Case
              One evening in 2018, a Huntington Beach police officer, Frank Gallant,
was working at a DUI checkpoint. Defendant approached the checkpoint driving a Ford
F250 truck. Gallant used his hands and flashlight to direct defendant to drive to the right
where he would be evaluated. Defendant initially started to drive to the signaled area but
then stopped driving. When defendant was a few feet away from Gallant, he held up his


1
              All further statutory references are to the Penal Code.
2
              (Pitchess v. Superior Court (1974) 11 Cal.3d 531. (Pitchess))


                                             2
middle finger, pressed it against the driver’s door glass, and mouthed “Fuck you.”
Defendant then drove toward Gallant accelerating at a “pretty high rate of speed” and
causing Gallant to jump out of the way. Defendant continued to make eye contact with
Gallant as he drove past him. When Gallant jumped out of the way, the side mirror of the
truck was very close to Gallant’s head. Based on his training and experience in traffic
collisions, Gallant believed he could have been seriously injured or killed.
              Gallant yelled at defendant to stop, but he continued driving and knocking
over cones and delineators at 40 to 45 miles per hour. Officers Jeff Gasteiger and Brad
Smith pursued and eventually apprehended defendant. Defendant refused to exit his
truck but complied after the officers told him they would break his window to unlock the
door. After defendant was in the back of a police car, Gallant approached and told
defendant, “Fuck me? Fuck you.”
The Defense Case
              Defendant testified he waited at the DUI checkpoint behind numerous cars.
He also admitted to giving the middle finger to Gallant as he approached the stop sign but
denied saying anything. After defendant turned his wheel to where the other vehicles
were headed, Gallant ran up to the truck and punched the mirror. This caused defendant
to panic and fear for his life so he accelerated as fast as his 20-year-old truck would go.
Once defendant noticed police officers were pursuing him, he pulled over when he got to
a safe location. He stayed in his car because the officers had their guns drawn. After he
was apprehended, Gallant approached him and said, “Fuck you.”


                                       DISCUSSION
              Defendant contends the court committed Pitchess error. He also argues the
court violated his speedy trial rights, substantial evidence did not support his conviction
for assault on a peace officer with a deadly weapon, and the court abused its discretion by
refusing to reduce his felony conviction to a misdemeanor. Finally, he claims the court

                                              3
erred by imposing fines and fees not orally pronounced at the sentencing hearing or that
were otherwise improper.
               We agree in part with defendant’s latter contention. The court’s minute
order and abstract of judgment include certain fees not orally imposed. We accordingly
remand and direct the court to correct the minute order and abstract of judgment by
striking those fees. Defendant’s remaining contentions have no merit, and we affirm the
judgment in all other respects.

The Pitchess Motion

               Before trial, defendant moved to discover the personnel records of Gallant,
Gasteiger, Smith, and Sergeant Eric Warken. (Pitchess, supra, 11 Cal.3d 531.)
Defendant sought records from the police department personnel files concerning, among
other things, “[l]ack of credibility/falsifying police reports, [citation] [¶] [p]rior acts
involving moral turpitude,” and information pursuant to Brady v. Maryland (1963) 373
U.S. 83. In its opposition to defendant’s motion, the City of Huntington Beach noted
defendant mistakenly referenced Sergeant Warken. According to the opposition, “the
initial report erroneously initially indicated it was written by Sergeant Warken, who was
not otherwise noted as involved; Officer Gasteiger subsequently submitted a
supplemental report correcting the error . . . .” Despite this notice, defendant’s counsel
subsequently filed another declaration under seal seeking the records of Gallant, Smith,
and Warken but omitting Gasteiger. The court accordingly found good cause to review
the files of Gallant, Smith, and Warken (People v. Samuels (2005) 36 Cal.4th 96, 109),
conducted an in camera review (Evid. Code, § 1045, subd. (b)), and ordered one item
turned over to the defense (see People v. Mooc (2001) 26 Cal.4th 1216, 1226-1232.)
               The People do not object to our independent review of the confidential
proceedings. (People v. Mooc, supra, 26 Cal.4th at p. 1229.) We have reviewed the
sealed transcript of the in camera hearing. The court placed the custodian of records for


                                                4
the Huntington Beach Police Department under oath in the presence of counsel for the
City of Huntington Beach. The custodian provided the records falling within the
parameters of the request. The court examined the files with the custodian on the record
and identified the documents it reviewed. The court found one discoverable document
and ordered it be turned over to the defense. The court otherwise found no discoverable
documents. We agree with the court. The court accordingly did not abuse its discretion.
(Becerrada v. Superior Court (2005) 131 Cal.App.4th 409, 413.)

The Court Did Not Violate Defendant’s Speedy Trial Rights

              Defendant next contends the court violated his speedy trial rights by
allowing two continuances due to Gallant’s unavailability. We disagree and uphold the
continuances as a proper exercise of judicial discretion.
              A. Relevant Trial Court Proceedings
              On October 26, 2020, when trial was scheduled to begin, the People filed a
motion seeking to continue the case until December 21, 2020. The People claimed there
was good cause for the continuance because Gallant was out on medical leave due to an
unrelated on-duty injury. According to the motion, the People served a subpoena on
Gallant on or about September 13, 2020, at the Huntington Beach Police Department,
requesting his testimony for October 26, 2020. Around October 20, 2020, the Huntington
Beach Police Department Court Liaison informed the People that Gallant was unavailable
until after his next “re-check” with his physician and his department manager on
December 1, 2020. On October 21, 2020, the People again spoke to the Huntington
Beach Police Department Human Resources Manager who advised that Gallant would
not be able to testify until after his next department meeting on December 1, 2020.
              Defendant opposed the request and argued Gallant’s testimony might be
cumulative or available through another witness. Defendant also questioned whether
Gallant’s testimony could be obtained within a reasonable amount of time. The court


                                             5
asked how defendant would be prejudiced by the continuance when he was out of
custody. Defendant’s counsel responded defendant was asserting his speedy trial rights.
              In response, the People argued defendant had previously requested many
continuances, Gallant was the victim in the instant case and a material witness who was
unavailable due to an unrelated on-duty injury, and there were no statements showing
anyone else could testify to the same information. The court granted the continuance and
set the trial date for December 1, 2020.
              On December 1, 2020, the People requested a second continuance until
January 19, 2021. According to the motion, the People served a subpoena on Gallant on
or about October 27, 2020, at the Huntington Beach Police Department, requesting his
testimony for December 1, 2020. On November 20, 2020, Gallant informed the
prosecutor he remained injured after major hip surgery and his doctor had not cleared him
to return to work until after his next doctor’s appointment in mid-January. He was “very
confident” he would be cleared to testify after January 18, 2021. The People also
submitted a doctor’s notice of disability along with the motion.
              Defendant opposed the request and claimed Gallant was well enough to
testify even if he was unable to return to work. To support this argument, defendant
suggested a defense investigator observed Gallant carry groceries from his car. Among
other things, defendant also argued the People did not interview other witnesses at the
DUI checkpoint to see if the same testimony could be provided by someone else.
Defendant accordingly claimed the People could not establish Gallant’s testimony was
not cumulative. The court ultimately granted the second request for a continuance.
              On December 15, 2020, defendant filed a motion to dismiss for violation of
his speedy trial rights pursuant to section 1382. The court denied the motion in January
2021.




                                             6
              B. Applicable Law and Standard of Review
              Section 1382 “is one of the principal provisions implementing a criminal
defendant’s statutory right to a speedy trial” and provides statutory deadlines for bringing
a criminal defendant to trial. (People v. Sutton (2010) 48 Cal.4th 533, 545.) In a felony
case, a defendant is entitled to a dismissal if he is not brought to trial within 60 days of
his arraignment unless the defendant enters a general waiver, consents to a continuance,
or good cause is shown. (Ibid.) “Continuances shall be granted only upon a showing of
good cause.” (§ 1050, subd. (e).) A trial court has broad discretion to determine whether
good cause exists to continue a trial (People v. Jenkins (2000) 22 Cal.4th 900, 1037), and
a decision to grant a continuance under section 1382 is reviewed for an abuse of
discretion (People v. Memro (1995) 11 Cal.4th 786, 852).
              The unavailability of a witness constitutes good cause for a continuance
where: (1) the party seeking the continuance exercised due diligence to secure the
attendance of the witness; (2) the witness’ testimony is material; (3) the testimony is not
cumulative; (4) the testimony can be obtained within a reasonable time; and (5) the facts
about which the witness would testify cannot otherwise be proven. (Jensen v. Superior
Court (2008) 160 Cal.App.4th 266, pp. 270- 271; Baustert v. Superior Court (2005) 129
Cal.App.4th 1269, 1277 (Baustert).)
              C. Good Cause Existed for the Continuances
              Here, defendant argues the People failed to satisfy the third through fifth
prongs above. With respect to the third prong, defendant claims the People failed to
demonstrate Gallant’s testimony was not cumulative of matters to which other witnesses
could testify. As to the fourth prong, he contends the delay of nearly three months from
October 26, 2020 until January 19, 2021 was excessive with no guarantee Gallant would
be available. Finally, defendant argues the fifth prong was not satisfied because the
People failed to interview 23 additional witnesses at the DUI checkpoint.



                                               7
                 As the People correctly note, Gallant was the alleged victim in the instant
case and accordingly was essential to the prosecution’s case. Defendant does not explain
how Gallant’s testimony could be cumulative of any other witness, and he does not
dispute the testimony is material. We also are convinced the People took appropriate
measures to ensure Gallant’s testimony could be obtained within a reasonable time. The
prosecutor’s declaration stated she had spoken to Gallant who said he remained injured
after major hip surgery but he was “very confident” he could testify after January 18,
2021. Although the trial was continued for almost three months, this was not an
unreasonable amount of time to secure Gallant’s appearance given his importance to the
case. Defendant also was out of custody and previously had requested numerous
continuances. Finally, as the court noted, defendant’s suggestion that the prosecution
was required to interview and analyze every person at the DUI checkpoint is “absurd.”
No one else could testify as to defendant’s interactions with Gallant. The court’s finding
of good cause accordingly was supported by the evidence and did not constitute an abuse
of discretion.
                 Baustert, supra, 129 Cal.App.4th 1269, which defendant cites, is
inapposite. The officer in Baustert was unavailable due to a vacation while Gallant was
injured and recovering from surgery. (Id. at p. 1273.) The prosecutor also did not
exercise due diligence in attempting to secure the officer’s presence at trial. (Id. at p.
1278.) Indeed, the prosecutor voluntarily released the officer from the subpoena prior to
requesting a continuance. (Ibid.) Similar facts do not exist here.
                 Even if we were to agree the court abused its discretion by granting the
continuances, we would still affirm the judgment because defendant has not demonstrated
prejudice. (People v. Johnson (1980) 26 Cal.3d 557, 574 [defendant seeking to reverse a
conviction due to a violation of the statutory right to a speedy trial “must prove not only
unjustified delay in bringing his case to trial but also prejudice flowing from that
delay”].) Defendant contends he “was prejudiced as a result of the continuances . . .

                                                8
because . . . delay causes memories to fade.” This general assertion does not demonstrate
prejudice particularly when defendant himself requested numerous continuances prior to
October 26, 2020. Considering all the above, we are convinced there was no violation of
defendant’s speedy trial rights.

Sufficient Evidence Supports the Conviction for Assault with a Deadly Weapon

              “In addressing a challenge to the sufficiency of the evidence supporting a
conviction, the reviewing court must examine the whole record in the light most
favorable to the judgment to determine whether it discloses substantial evidence —
evidence that is reasonable, credible and of solid value — such that a reasonable trier of
fact could find the defendant guilty beyond a reasonable doubt. [Citation.] The appellate
court presumes in support of the judgment the existence of every fact the trier could
reasonably deduce from the evidence.” (People v. Kraft (2000) 23 Cal.4th 978, 1053.)
“[I]t is the exclusive province of the trial judge or jury to determine the credibility of a
witness and the truth or falsity of the facts upon which a determination depends.
[Citation.] We resolve neither credibility issues nor evidentiary conflicts; we look for
substantial evidence.” (People v. Maury (2003) 30 Cal.4th 342, 403.)
              “An assault is an unlawful attempt, coupled with a present ability, to
commit a violent injury on the person of another.” (§ 240.) The elements of assault on a
peace officer with a deadly weapon, as applied to the facts presented herein, are as
follows: (1) “The defendant did an act with [a deadly weapon] that by its nature would
directly and probably result in the application of force to a person;” (2) “The defendant
did that act willfully;” (3) “When the defendant acted, [he] was aware of facts that would
lead a reasonable person to realize that [his] act by its nature would directly and probably
result in the application of force to someone;” (4) “When the defendant acted, [he] had
the present ability to apply force [with a deadly weapon] . . . to a person;” (5) “When the
defendant acted, the person assaulted was lawfully performing [his] duties as a [peace


                                               9
officer];” (6) “When the defendant acted, [he] knew, or reasonably should have known,
that the person assaulted was a [peace officer] who was performing [his] duties;” and (7)
“The defendant did not act [in self-defense].” (CALCRIM No. 860; §§ 240, 245, subd.
(c).)
              Assault is a general intent crime. (People v. Williams (2001) 26 Cal.4th
779, 788.) An “assault does not require a specific intent to cause injury or a subjective
awareness of the risk that an injury might occur. Rather, assault only requires an
intentional act and actual knowledge of those facts sufficient to establish that the act by
its nature will probably and directly result in the application of physical force against
another.” (Id. at p. 790.)
              Here, substantial evidence showed defendant drove toward Gallant causing
Gallant to believe he could have been seriously injured or killed. He testified defendant
drove toward him at a “pretty high rate of speed” forcing him to jump out of the way. He
also testified the side mirror of the truck was very close to his head when he jumped out
of the way. When viewing the record in the light most favorable to the judgment, the
evidence shows defendant “‘willfully committed an act that by its nature will probably
and directly result in injury to another, i.e., a battery.’” (People v. Williams, supra, 26
Cal.4th at p. 782.)
              Defendant claims Gallant testified he was one and a half feet away from the
truck’s front left tire as defendant drove past him. Defendant accordingly contends his
truck could not have been used in a manner in which serious injury or death was likely.
But the record does not support defendant’s argument. Gallant did not testify about the
distance between him and defendant’s truck as defendant drove past him. Instead,
Gallant testified defendant was approximately one and a half feet away before driving
toward him.
              Defendant also notes Gallant slapped defendant’s truck at some point
during the incident and told defendant, “Fuck You” when defendant was in the back of a

                                              10
police car. But none of these facts suggest defendant’s truck was not used in a manner
likely to cause death or great bodily injury. Sufficient evidence accordingly supported
the conviction for assault with a deadly weapon.

The Court Lacked Discretion to Reduce Defendant’s Conviction to a Misdemeanor

                  Defendant further claims the court abused its discretion by refusing to
reduce defendant’s felony conviction for assault on a peace officer with a deadly weapon
to a misdemeanor. The court did not err. Defendant’s section 245, subdivision (c)
offense is not a wobbler so the court lacked discretion to reduce the felony conviction to a
misdemeanor.
                  A. Relevant Trial Court Proceedings
                  At sentencing, defendant’s counsel stated, “[W]ould it be a wobbler, I
would ask the court for it to be reduced pursuant to [section 17, subdivision (b)];
however, that’s not the case.” Defendant’s counsel then requested probation.
                  In denying the request for probation, the court appeared to view defendant’s
counsel’s comment as a request for the court to exercise its discretion to reduce the
conviction to a misdemeanor. The court stated it did not “think it should be reduced” and
did not expect counsel “to make a . . . totally inapplicable and inappropriate 17(B)
motion . . . .”
                  B. Assault on a Peace Officer is Not a Wobbler Offense
                  Certain crimes, known as “wobblers,” can be treated as either felonies or
misdemeanors at the discretion of the court. (People v. Park (2013) 56 Cal.4th 782, 789.)
If a jury finds a defendant guilty “of a wobbler that was not charged as a misdemeanor,
the procedures set forth in section 17, subdivision (b) . . . govern the court’s exercise of
discretion to classify the crime as a misdemeanor.” (Id. at p. 790.)
                  Here, section 245, subdivision (c), assault on a peace officer, is punishable
in state prison for a term of three, four, or five years. (§ 245, subd. (c).) Thus, contrary


                                                11
to defendant’s assertion, section 245, subdivision (c) is a straight felony and the court
lacked discretion to reduce the conviction to a misdemeanor.
              In his reply brief, defendant concedes section 245, subdivision (c) is not a
wobbler but argues a three-year prison term was too lengthy. Defendant’s failure to raise
this issue in the opening brief forfeits the issue on appeal. (Provost v. Regents of
University of California (2011) 201 Cal.App.4th 1289, 1295 [“[a]rguments raised for the
first time in the reply brief” will not be addressed].)
Fines and Fees
              Finally, defendant argues the minute order and abstract of judgment should
be corrected to strike references to fines and fees that were not orally imposed. Relying
on People v. Dueñas (2019) 30 Cal.App.5th 1157 (Dueñas), defendant also contends the
court erred by imposing a $300 restitution fine, which he further claims was an excessive
fine. We agree the abstract of judgment should be corrected to strike references to a $40
court operation fee and $30 criminal conviction assessment fee but not a $300 suspended
parole revocation fine. We disagree with defendant’s remaining arguments regarding the
$300 restitution fine.
              The oral pronouncement of sentence controls over the abstract of judgment.
(People v. Mitchell (2001) 26 Cal.4th 181, 185.) The appellate court also has inherent
power to order correction of the abstract of judgment if it does not accurately reflect the
oral judgment of the court. (Ibid.) Here, the court orally imposed a $300 restitution fine
pursuant to section 1202.4. At the sentencing hearing, the court stated, “He’s ordered to
pay the mandatory $300 state restitution fine. [¶] I make a Duenas finding with respect
to the remaining fees, to the extent there are any.” Despite the court’s remarks, the
abstract of judgment and minute order reflect imposition of an additional $40 court
operation fee, a $30 criminal conviction assessment fee, and a $300 suspended parole
revocation fine.



                                              12
              The People concede the abstract of judgment in the instant case should be
corrected to strike the $40 court operation fee and $30 criminal conviction assessment fee
not orally imposed. But the People claim the $300 suspended parole revocation fine,
which was not orally pronounced, was mandatory under section 1202.45 and cannot be
stricken from the abstract of judgment. We agree.
              “Under subdivision (b) . . . section 1202.4,, “a trial court must impose ‘a
separate and additional restitution fine’ as part of the judgment of conviction entered
against a criminal defendant, ‘unless it finds compelling and extraordinary reasons for not
doing so, and states those reasons on the record.’ If the ‘sentence includes a period of
parole,’ then the court must also impose a parole revocation fine ‘in the same amount as
that imposed pursuant to subdivision (b) of [s]ection 1202.4.’” (People v. Smith (2001)
24 Cal.4th 849, 851., fn. omitted.) A trial court’s failure to impose a parole revocation
fine in an amount not matching the restitution fine is an unauthorized sentence that may
be corrected on appeal. (Id. at pp. 852-853.) Thus, while the court did not orally
pronounce the $300 parole revocation fine identified in the abstract of judgment, the
failure to impose this fine in the abstract of judgment would have constituted an
authorized sentence correctable on appeal. We therefore remand and direct the court to
correct the minute order and abstract of judgment by striking the $40 court operation fee
and $30 criminal conviction assessment fee. But we deny defendant’s request to make
any modifications concerning the $300 suspended parole revocation fine.
              Citing Dueñas, defendant further challenges the $300 restitution fine and
claims the People failed to prove defendant’s present ability to pay. The People contend
defendant forfeited his challenge because he never objected to the imposition of the
restitution fine based on his inability to pay. Assuming, without deciding, defendant did
not forfeit his appellate claims and that the court violated his due process rights by
imposing the restitution fine, any error was harmless beyond a reasonable doubt. (People
v. Aviles (2019) 39 Cal.App.5th 1055, 1075, citing Chapman v. California (1967) 386

                                             13
U.S. 18, 24, People v. Johnson (2019) 35 Cal.App.5th 134, 139-140, & People v.
Jones (2019) 36 Cal.App.5th 1028, 1030-1031.) Defendant has the potential to earn a
wage in prison of at least $12 a month (Cal. Code Regs., tit. 15, § 3041.2, subd. (a)(1)),
and nothing in the record suggests a physical or mental infirmity casting doubt on
defendant’s ability to obtain funds for payment of the imposed restitution fine in the
future. (People v. Cervantes (2020) 46 Cal.App.5th 213, 229 [defendant’s ability to pay
includes the ability to obtain prison wages and to earn money after his release from
custody].)
              Defendant next contends the $300 restitution fine violates the Eighth
Amendment’s prohibition on excessive fines. We are not persuaded. A fine is excessive
“if it is grossly disproportional to the gravity of a defendant’s offense.” (United States v.
Bajakajian (1998) 524 U.S. 321, 334.) In considering whether a fine is disproportionate,
the defendant’s ability to pay is only one factor to be considered. Courts must also
consider the defendant’s culpability, the relationship between the harm and the penalty,
and the penalties imposed in similar statutes. (Ibid.; see People ex rel. Lockyer v. R.J.
Reynolds Tobacco Co. (2005) 37 Cal.4th 707, 728.) Here, the $300 fine was not grossly
disproportionate to defendant’s crime. Defendant attempted to run over a police officer
with his truck, forcing the officer to jump out of the way. The court’s imposition of the
minimum amount allowable by law was not constitutionally excessive.




                                             14
                                      DISPOSITION
              The court is directed to correct the minute order and abstract of judgment
by striking the $40 court operation fee and $30 criminal conviction assessment fee. The
court also is directed to prepare an amended abstract of judgment reflecting these
modifications and to forward a certified copy to the Department of Corrections and
Rehabilitation. In all other respects, the judgment is affirmed.


                                                  MARKS, J.*

WE CONCUR:



O’LEARY, P. J.



MOORE, J.

*Judge of the Orange County Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.




                                             15